         Case 1:19-cv-00234-MBH Document 22 Filed 12/02/20 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **   *
  FIRST COAST SERVICE OPTIONS,          *
  INC.,                                 *
                                        *
                   Plaintiff,           *
                                        *          No. 19-234C
            v.                                     Filed: December 2, 2020
                                        *
  UNITED STATES,                        *
                                        *
                   Defendant.           *
     * * * * * * * * * * * * * * * * ** *

                                         ORDER


        The court is in receipt of the parties’ December 1, 2020 joint stipulation of dismissal
with prejudice with each party to bear its own fees and costs. Pursuant to Rule 41(a)(1)(A)(ii)
of the Rules of the United States Court of Federal Claims (2020), this court ORDERS that
this case be DISMISSED, with prejudice, and with each party to bear its own fees and costs.

       IT IS SO ORDERED.

                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
